Exhibit 10(k)
 
MANAGEMENT STOCK PURCHASE PLAN
 
OF
 
TASTY BAKING COMPANY AND ITS SUBSIDIARIES
 
(As Last Amended and Restated at the Annual Meeting of Shareholders on April 25,
1997)
 
1.    Purposes of the Plan
 
The “Tasty Management Stock Purchase Plan (1968) amended (1976)” is intended to
provide a method whereby management employees (“Employees”) of Tasty Baking
Company (the “Company”) and its subsidiaries who are largely responsible for the
management, growth and protection of the business, may be offered incentives in
addition to those of current compensation and future pensions, and may be
stimulated by personal involvement in the fortunes of the Company to continue in
the service of Tasty, thereby advancing the interests of the Company and all of
its stockholders.  Accordingly, the Company may, from time to time, on or before
December 31, 2001, sell to such Employees as may be selected in the manner
hereinafter provided, shares of the Common Stock of the Company on terms and
conditions hereinafter established.
 
2.    Administration of the Plan
 
This Plan shall be administered by the Officers of the Company who are
authorized to interpret the Plan and may from time to time adopt such rules and
regulations for carrying out the Plan as they may deem best.
 
3.    Stock Subject to the Plan
 
The shares to be sold to Employees under this Plan shall be made available, at
the discretion of the Board of Directors, either from authorized but unissued
shares of Common Stock of the Company or from shares of Common Stock reacquired
by the Company, including shares purchased in the open market.
 
Shares sold to Employees under this Plan shall be subject to the terms,
conditions and restrictions specified in Section 8 and to such other terms,
conditions and restrictions as the Board of Directors in its discretion may
provide.
 
Subject to the provisions of the succeeding paragraphs of this Section 3, the
number of shares which may be sold under this Plan shall be 300,000 shares of
Common Stock of the Company (subject to adjustment as described below).
 
If prior to December 31, 2001, shares sold under this Plan shall be repurchased
by the Company pursuant to the provisions of Section 8 hereof at the price at
which they were sold, such shares shall again become available for sale under
this Plan (unless in the meantime this Plan shall have been terminated).
 
 
 
 

--------------------------------------------------------------------------------

 
 
In the event that the number of outstanding shares of Common Stock of the
Company shall be changed by reason of split-ups, combinations of shares,
recapitalizations, or stock dividends, the number of shares which may thereafter
be sold under this Plan, both in the aggregate and as to any individual, and the
prices at which shares shall be resold to the Company shall be appropriately
adjusted.
 
4.    Purchase Price of Stock Sold under this Plan
 
The purchase price per share to an Employee of shares of Common Stock sold under
this Plan shall be 50%, or such higher percentage as the Board of Directors may
from time to time determine, of the fair market value of such shares on the date
that such employee is given the right to purchase such shares.  For all purposes
of this Plan, fair market value shall be determined on the basis of the last
reported sale price of Tasty Common Stock on any national stock exchange upon
which the shares are traded on the date of determination, or the quoted closing
bid price if there be no sales on such date.
 
5.    Eligibility of Purchasers
 
Shares of Common Stock will be sold under this Plan only to persons who are
Employees of the Company or of a subsidiary of the Company.  The term
“Employees” shall include officers as well as other employees of the Company or
of a subsidiary of the Company.  No member of the Board of Directors who is not
an employee of the Company, or of a subsidiary of the Company shall be eligible
to purchase stock under this Plan.
 
Subject to the terms, provisions and conditions of this Plan, the Board of
Directors shall have exclusive jurisdiction to select the Employees to whom
shares shall be offered for sale under this Plan, to determine the number of
shares to be sold to each person at each time, to determine the time or times
when shares shall be sold, to determine the sales price of the shares, which
price shall be subject to the provisions of Section 4, and to prescribe the
form, which shall be consistent with this Plan, of the instruments evidencing
any sales under this Plan and of the legend to be affixed to the stock
certificates representing shares sold under the Plan.
 
It is understood that shares may be sold to the same person on more than one
occasion.
 
6.    Non-Transferability of Right to Purchase Shares
 
No right to purchase shares under this Plan shall be transferable by the
Employee who is given such right.
 
7.    Exercise of Right to Purchase Shares
 
An Employee who is given the right to purchase shares under this Plan may
exercise such right for a period of sixty days after he is given such right,
provided that he is still an Employee on the date of such exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
An Employee electing to exercise his right to purchase shares offered under this
Plan shall give written notice to the Company of such election and of the number
of shares he has elected to purchase, and shall at the time of purchase tender
the full purchase price of the shares he has elected to purchase.  Until the
purchaser has made such payment, and has had issued to him a certificate or
certificates for the shares so purchased, he shall possess no stockholder rights
with respect to any such share or shares.
 
8.    Restriction on Sale or Disposition and Obligation to Resell Shares to the
Company
 
Shares of Common Stock purchased by an Employee under this Plan shall not be
sold, transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated (any such sale, transfer or other disposition, pledge or other
hypothecation being hereinafter referred to as “to dispose of” or a
“disposition”), and in the event of termination of employment for any reason
(including, without’ limitation, death) such shares shall forthwith be resold to
the Company at their purchase price, all except as set forth below:
 
Shares as to which all restrictions against disposition and the obligation to
resell to the Company shall have lapsed in accordance with paragraphs (a) or (c)
below are hereinafter called “free shares”;
 
Shares as to which the obligation to resell to the Company (but not the
restrictions against disposition) shall have lapsed in accordance with paragraph
(b) below are hereinafter called “vested shares”; and
 
Shares as to which neither the restrictions against disposition nor the
obligation to resell to the Company shall have lapsed are hereinafter called
“restricted shares”
 
(a)    the obligation not to dispose of “restricted shares” purchased under this
Plan and the obligation to resell such shares to the Company shall lapse as to
12½% of the shares purchased on the third anniversary of the date of purchase of
such shares; and as to an additional 12½% of such shares on each anniversary
date thereafter; provided, however, that the aforementioned obligations shall
lapse as to any Employee who shall have begun receiving “free shares” pursuant
to the Plan prior to April 27, 1984, at the rate of 12½% of the initial shares
purchased per year, on the anniversary of the date of purchase, beginning in the
calendar year 1984; and such shares shall become “free shares” at such dates;
 
(b)    the obligation to resell “restricted shares” purchased under this Plan to
the Company shall lapse, as to any shares which have not theretofore become
“free shares,” on the date on which an employee retires with the consent of the
Company, and at such date such shares shall become “vested shares”; provided
that the obligation not to dispose of such “vested shares” shall not lapse
except in accordance with paragraph (c) below;
 
(c)    the obligation not to dispose of “vested shares” purchased under this
Plan shall lapse as to 50% of such shares on January 1 of each of the two
calendar years which commence after the date on which an employee retired with
the consent of the Company.
 
(d)    in the event of
 
 
3

--------------------------------------------------------------------------------

 
 
(1)   termination of employment by dismissal for cause, the price at which
“restricted shares” shall be resold to the Company shall be their purchase
price;
 
(2)   voluntary termination of employment (including early retirement without
the consent of the Company or of the subsidiary by which he is employed), the
price at which “restricted shares” shall be resold to the Company shall be their
purchase price plus, if the employee shall have completed at least twenty full
years of service with the Company or any subsidiary of the Company after the
date of purchase, an increment equal to 40% of the amount by which the fair
market value at date of resale of the shares to be resold to the Company exceeds
their purchase price;
 
(3)   termination of employment for any reason (including, without limitation,
death) other than as set forth in subparagraphs (1) and (2) of this paragraph
(d), the price at which “restricted shares” shall be resold to the Company shall
be their purchase price, plus, if the employee shall have completed 6 or more
but less than 20 full years of service with the Company or any subsidiary of the
Company after date of purchase, an increment to be determined by the Board of
Directors in its discretion, which increment shall, however, not be more than
40% of the amount by which the fair market value at date of resale of the shares
to be resold to the Company exceeds their purchase price; if such employees
shall have completed at least 20 full years of service, such increment shall be
the same as the computed under subparagraphs (2) of this paragraph (d);
 
(e)    notwithstanding any of the foregoing, any shares purchased under this
Plan may at any time be pledged or otherwise hypothecated to secure borrowing by
the employee and may be sold by the pledgee thereof within a period of ten days
following any date on which the fair market value of such shares is 125% or less
of the purchase price thereof; provided the amount of such borrowing may not
exceed the purchase price of such shares and if any shares so pledged or
hypothecated are sold by the bank or other person with which pledged or
hypothecated at a time when they are still “restricted shares”, then any amount
by which the proceeds of such sale exceed the purchase price of such shares, or,
if higher, the price at which such shares could then be repurchased by the
Company in the event of voluntary termination of employment as set forth in
subparagraph (2) of paragraph (d) above, shall be paid to the Company;
 
(f)    notwithstanding any of the foregoing, shares purchased under the Plan may
be sold within a period of ten days following any date on which the fair market
value of such shares is 125% or less of the purchase price thereof; provided
that if any such shares are sold at a time when they are still “restricted
shares”, then any amount by which the proceeds of such sale exceed the purchase
price of such shares, or if higher, the price at which such shares could then be
repurchased by the Company in the event of voluntary termination of employment
as set forth in subparagraph (2) of paragraph (d) above, shall be paid to the
Company.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(g)    the obligation not to dispose of any shares purchased under this Plan and
to resell such shares to the Company shall in any event lapse in whole with
respect to any shares which the employee has become obligated to resell to the
Company pursuant to paragraph (d) above in the event the Company shall not have
exercised its right to purchase such shares within forty days after the date
such obligation to resell to the Company has arisen.
 
Any question as to whether and when there has been a cessation of employment, or
a retirement with or without the consent of the employing company, or a
voluntary termination or dismissal for cause, and any question as to the period
of service with the Company or a subsidiary, and (subject to Section 4 of the
Plan) any question as to the fair market value of shares, shall be determined by
the Board of Directors and its determination of such questions shall be
final.  Nothing in this Section 8 shall require the Company to repurchase shares
sold to employees under this Plan.


9.    Amendment to the Plan
 
The Board of Directors of the Company may at any time terminate or from time to
time modify or suspend this Plan, provided however, that no such modification
may permit Participation in the Plan by Employees who are also officers or
directors of the Company without the approval of Shareholders of the Company.
 
10.   Successors and Assigns
 
The provisions of this Plan (including, without limitation, the provisions of
Section 8 hereof) shall be binding upon all successors and assigns of an
Employee purchasing shares under this Plan, including, without limitation, the
estate of any such Employee and the executors, administrators or trustees of
such estate, and any receiver, trustee in bankruptcy or representative of the
creditors of any such employee.
 
11.   Effective Date of the Plan
 
This amended Plan shall be submitted to the stockholders of the Company at the
Annual Meeting in April 1976, and if the amended Plan is approved by the
stockholders shall become effective on the date of such approval.
 
 
 
 
 
 
 
5
 
 